Citation Nr: 0607040	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disability, to include post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his sister and brother-in-law




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1953 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the RO.  

The veteran's appeal was previously before the Board in March 
2004 when a decision, which denied the veteran's claim, was 
promulgated.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court). 

In July 2005, the Court issued an order granting a Joint 
Motion to remand the veteran's appeal to the Board.  

The March 2004 Board decision was vacated, and the appeal was 
remanded to the Board for action consistent with the Joint 
Motion.  The veteran's appeal has now been returned to the 
Board for further consideration.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




REMAND

The veteran appeared at a hearing before a Hearing Officer at 
the RO in October 2003.  He testified that he had received 
psychiatric treatment from a private doctor some time around 
1970.  There is no indication that an attempt has been made 
to obtain these records.  

The July 2005 Court order states that an attempt must be made 
to obtain these records and associate them with the claims 
folder.  

The July 2005 Court order further found that the August 2003 
VA examination did not contain an adequate explanation as to 
why the veteran's reported stressor of seeing two men attempt 
suicide by slashing their wrists did not constitute an 
adequate stressor for the purposes of supporting a diagnosis 
of PTSD.  

The Court noted that, according to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV], in order for a traumatic event to be 
sufficient for a diagnosis of PTSD, it must be shown that the 
"person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others.", and opined that the veteran's reported stressor 
would facially appear to fit that definition.  

The Court found that it was necessary to return the August 
2003 VA examination report to the examiner to obtain 
additional reasons and bases as to why this examiner opined 
the veteran's stressor was not sufficient to support a 
diagnosis of PTSD.  

Therefore, the Board finds that this case must be returned to 
the RO for the following action: 

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
submit the records referable to the 
psychiatric treatment he reported having 
received around 1970.  The RO should also 
inform the veteran that, in the 
alternative, he should provide the name 
and address of the doctor from whom he 
received this psychiatric care.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder.  

2.  The RO should return the claims 
folder to the examiner who conducted the 
August 2003 VA psychiatric examination.  
The examiner should be requested to 
review the record and the August 2003 
examination report.  The examiner should 
be asked to note that DSM-IV defines a 
stressful event as having occurred when a 
"person experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or 
serious injury, or a threat to the 
physical integrity of self or others."  
In light of this definition, the examiner 
should provide reasons and bases as to 
why the veteran's report of having 
witnessed two men slash their wrists does 
not constitute such a stressor.  If the 
examiner is no longer available, this 
should be documented in the claims 
folder. 

3.  If the examiner, who conducted the 
August 2003 VA psychiatric examination, 
is no longer available, the veteran 
should be afforded an additional VA 
psychiatric examination to determine the 
nature and etiology of his claimed 
psychiatric disability, to include PTSD.  
All indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
examination and review of the records has 
been completed, the examiner should 
attempt to express the following 
opinions:

a) Does the veteran currently have a 
diagnosis of a psychiatric disability?  
If so, what is this diagnosis?

b) If the veteran is not found to have a 
diagnosis of PTSD, the examiner should be 
requested to comment on the adequacy of 
the veteran's claimed stressors.  If 
these stressors are found to be 
inadequate to support a diagnosis of 
PTSD, the examiner should provide reasons 
and bases for this opinion, including a 
discussion as to why the claimed stressor 
fails to meet the definition of a 
stressor contained in DSM-IV.  

c) If the veteran is found to have a 
current diagnosis of a psychiatric 
disability, please state whether it is as 
likely as not that this disability was 
incurred or aggravated during or due to 
active service.  The reasons and basis 
for all opinions should be provided.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 

